Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., US 20150170982 A1 (hereinafter “Jeong”).
Regarding claim 1, Jeong discloses an array substrate (paragraph 6, “The display panel included in the display device may be one of various display panels produced from one substrate. That is, elements, signal lines, or power lines constituting pixels in one substrate are formed in a unit of display panels according to several process procedures, and then a substrate is cut into units of display panels by using scribing equipment to produce several display panels.”), comprising:
a plurality of repeating units arranged in a first direction (see illustrated fig. 10 below for at least one section of repeating unit, pattern described in detail in paragraphs 174-188, paragraph 174: “one large substrate by which several display panels 110 may be manufactured at the same time”, paragraph 187, pattern vPD3 and DR3 are to be formed toward the right area where drawing is not shown, mirroring , each repeating unit comprising a plurality of connection areas and a plurality of shared testing areas (paragraph 7, “inspection of panels (for example, aging inspection) for identifying characteristic changes and state of elements and lines constituting pixels in a display panel, and for the inspection of a panel, when, before, or after elements, signal lines, or power lines constituting pixels in units of display panels on a substrate are formed”) arranged in an alternating manner in a row along the first direction, wherein: each of the plurality of shared testing areas is between two adjacent connection areas and coupled to each of the two adjacent connection areas, and each of the plurality of shared testing areas comprises a plurality of testing pads (see paragraphs 174-188, each test pad vPAD include plurality of inspection pads a~f, “six inspection pads vPAD1={a1, b1, c1, d1, e1, and f1} are formed at one side of the area DR1 to which the first data driving integrated circuit is to be connected is formed and six inspection pads vPAD1′={a1′, b1′, c1′, d1′, e1′, and f1′} are formed at an opposite side of the area DR2 to which the first data driving integrated circuit is to be connected is formed.”, see illustrated fig. 10 below for connection areas and shared testing areas)

    PNG
    media_image1.png
    951
    1426
    media_image1.png
    Greyscale

a first portion of the plurality of testing pads being coupled to one of the two adjacent connection areas, a second portion of the plurality of testing pads being coupled to the other one of the two adjacent connection areas (fig. 10, fig. 11, see illustrated fig. 10 below).

    PNG
    media_image2.png
    951
    1188
    media_image2.png
    Greyscale


Regarding claim 2, Jeong discloses the array substrate according to claim 1, wherein the plurality of connection areas and the plurality of shared testing areas are arranged in the alternating manner so that two adjacent connection areas are separated by one shared testing area (see fig. 10, fig. 11 for at least one section of repeating unit, pattern described in detail in paragraphs 174-188, paragraph 174: “one large substrate by which several display panels 110 may be manufactured at the same time”, paragraph 187, pattern vPD3 and DR3 are to be formed toward the right area where drawing is not shown, mirroring pattern vPAD2’ and DR3 to the left. one of 

    PNG
    media_image3.png
    951
    1280
    media_image3.png
    Greyscale


Regarding claim 4, Jeong discloses the array substrate according to claim 1, wherein each of the plurality of shared testing areas comprises a same number of testing pads (see fig. 10, fig. 11 for at least one section of repeating unit, paragraphs 174-188, “one large substrate by which several display panels 110 may be manufactured at the same time”, one of ordinary skill in the art would recognize Jeong discloses the connection area as shown in fig. 10, 11 is repeated in horizontal direction, paragraphs 177, 178, 187, shared testing area vPAD1’ and vPAD2 comprises 12 testing .

Regarding claims 5 and 6, Jeong discloses (from claim 5) the array substrate according to claim 1, wherein each repeating unit comprises a terminal testing area that is provided at an end of the row and that is coupled to a single adjacent connection area (fig. 11, terminal testing area comprising test pad hPAD and vPAD coupled to adjacent connection area la1-lf1) and, (from claim 6) wherein each of the plurality of connection areas comprises a plurality of connection terminals (fig. 10, connection terminals fanning out from connection areas to connect to corresponding HL and VL lines), at least a portion of the plurality of connection terminals being coupled to corresponding testing pads in one of the plurality of shared testing areas (see illustrated fig. 10 below).

    PNG
    media_image4.png
    951
    1110
    media_image4.png
    Greyscale


Regarding claim 7, Jeong discloses the array substrate according to claim 6, wherein connection terminals coupled to the terminal testing area are insulated from connection terminals coupled to the plurality of shared testing areas (see Jeong fig. 10, intersecting HL1 and VL1 are insulated from each other, see also paragraphs 32-35, plurality of pixels P formed wherein HL lines and VL lines crosses, “The plurality of first lines VL1 to VLm formed in the display panel 110 in the first direction may be, for example, data lines formed in the vertical direction (first direction), .
	
Regarding claim 8, Jeong discloses the array substrate according to claim 7, wherein: the array substrate further comprises a plurality of leads coupled to at least a portion of the plurality of connection terminals, and the plurality of leads extend in a second direction that intersects with the first direction (see illustrated fig. 10 below, leads leading out from connection terminals extending in vertical direction).

    PNG
    media_image5.png
    782
    1177
    media_image5.png
    Greyscale


Regarding claim 9, Jeong discloses the array substrate according to claim 8, wherein: at least a first portion of the leads are gate drive lines, and only connection terminals coupled to the terminal testing area are coupled to the gate drive lines (see Jeong fig. 10, paragraphs 32-35, “the plurality of second lines HL1 to HLn formed in the display panel 110 in the second direction may be gate lines formed in the horizontal direction (second direction), for transferring a scan signal (first signal) to horizontal rows of pixels, and the second driving unit 130 may be a gate driving unit for supplying a scan signal to the gate lines”, paragraphs 175-179, only connection terminals coupled to testing pad hPAD, hPAD1, hPAD2 in terminal testing area are coupled to gate drive lines HL1~HLn, see illustrate fig. 10 below).

    PNG
    media_image6.png
    951
    1160
    media_image6.png
    Greyscale


Regarding claim 10, Jeong discloses the array substrate according to claim 9, wherein the connection terminals coupled to the plurality of shared testing areas are insulated from the gate drive lines (see Jeong fig. 10, paragraphs 32-35, 177-187, connection terminals coupled to plurality of shared testing area with testing pads vPAD1~vPADn are coupled to vertical signal lines VL1~VLn, which are insulated from horizontal gate drive lines HL1~HLn, see illustrated fig. 10 below).

    PNG
    media_image6.png
    951
    1160
    media_image6.png
    Greyscale

	
Regarding claim 11, Jeong discloses the array substrate according to claim 9, wherein: at least a second portion of the leads are signal lines, common electrode lines, or a combination of both (see Jeong fig. 10, paragraphs 32-35, lead lines coupled to VL1~VLn are data signal lines, “The plurality of first lines VL1 to VLm formed in the display panel 110 in the first direction may be, for example, data lines formed in the vertical direction (first direction), for transferring a data voltage (first signal) to vertical rows of pixels, and the first driving unit 120 may be a data driving unit for supplying a data voltage to the data lines”), and the connection terminals coupled to the plurality of shared testing areas are coupled to the second portion of the leads (fig. 10, paragraphs 177-187, the connection terminals coupled to testing pads  within vPAD1~vPADn within shared testing area are coupled to the plurality of leads connected to signal lines VL1~VLn, see illustrated fig. 10 below).

    PNG
    media_image6.png
    951
    1160
    media_image6.png
    Greyscale


Regarding claim 12, Jeong discloses the array substrate according to claim 1, wherein: the array substrate further comprises at least one short circuit, and at least a portion of the plurality of connection areas are coupled to each other via the at least one short circuit (see fig. 10 below, connection areas, shared testing areas and testing pad connected by short circuit lines).

    PNG
    media_image7.png
    789
    1193
    media_image7.png
    Greyscale


Regarding claim 13, Jeong discloses the array substrate according to claim 12, wherein at least a portion of the plurality of shared testing areas are coupled to each other via the at least one short circuit (see fig. 10 below, connection areas, shared testing areas and testing pad connected by short circuit lines).

    PNG
    media_image7.png
    789
    1193
    media_image7.png
    Greyscale


Regarding claim 14, Jeong discloses the array substrate according to claim 12, wherein at least a portion of the testing pads are coupled to corresponding connection terminals via the at least one short circuit (see fig. 10 below, connection areas, shared testing areas and testing pad connected by short circuit lines).

    PNG
    media_image8.png
    871
    1224
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, as applied in claims 1, 2, and 4-14 above, and in further view of Hwang et al., US 20180307067 (hereinafter “Hwang”).
claim 3, Jeong discloses the array substrate according to claim 1. Jeong does not disclose in particular wherein at least one of the plurality of testing pads is a dummy pad.
In similar field of endeavor of test pads for display device, Hwang discloses at least one of plurality of testing pads is a dummy test pad to accommodate testing probe (fig. 8A, 8B, paragraphs 20, 23, “Exemplary embodiments of the invention provide a method of testing a display module including aligning a display module that includes a plurality of test pads and a dummy pad connected to one test pad among the test pads with a test equipment that includes a plurality of probe pins corresponding to the test pads and the dummy pad, performing a first testing operation that applies a first electrical signal to the one test pad among the test pads to measure the applied first electrical signal through the dummy pad, and performing a second testing operation that applies a second electrical signal to each of the test pads.” “In an exemplary embodiment, the display module may further include a sub-pad insulated from the test pads and the dummy pad, and the test pads, the dummy pad, and the sub-pad may be aligned in a line.” Paragraphs 105-108, 124, “It may be checked whether the probe pins PB-1 of the test equipment are accurately aligned with the second pads PD2-1 using the sub-pad PDs, the n-th test pad PDTn, and the dummy pad PDd.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of incorporate dummy test pad among plurality of test pads, such as disclosed by Hwang, into the array substrate of Jeong, to constitute the predictable result of wherein at least one of the plurality of testing pads is a dummy pad, the result would have been predictable and would allow test pads and dummy 

Regarding claim 16, Jeong discloses the array substrate according to claim 1, wherein: each of the plurality of connection areas is configured to be coupled to a drive unit (see Jeong, paragraphs 33, “each of the first driving unit 120 and the second driving unit 130 may include at least one driver integrated circuit (IC) for outputting a signal for display of an image”, paragraph 43, 44, “the display panel 110 according to the embodiment of the present invention is configured such that first lines VL1 to VLm are formed in a first direction, second lines HL1 to HLn are formed in a second direction, and at least one inspection pad and at least one inspection wire are formed in peripheral areas pa1, pa1′, pa2, pa2′, etc. of areas DR1, DR2, etc. to which driver ICs for outputting a signal to the first lines VL1 to VLm formed in the first direction. Here, the at least one inspection pad and the at least one inspection wire formed in the peripheral areas pa1, pa1′, pa2, pa2′, etc. of the areas DR1, DR2, etc. to which the driver integrated circuits (ICs) are connected are initially formed in the substrate to be used for an inspection of a panel during a panel manufacturing process and are left after the process of manufacturing the display panel 110”, that is the plurality of connection areas is configured to be coupled to drive unit as well as being used for inspection).
While disclosing providing plurality of shared testing areas for inspection, Jeong does not recite with particularity that each of the plurality of shared test areas is configured to be coupled to a probe unit.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of coupling probe unit with test areas in order to send test signals for panel area, such as disclosed by Hwang, into array substrate of Jeong, to constitute each of the plurality of shared test areas is configured to be coupled to a probe unit, the result would have been predicable and would allow array substrate to be inspected for various defects and improve manufacturing reliability. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong
Regarding claim 15, Jeong discloses the array substrate according to claim 1. Jeong further discloses the repeating unit comprises plurality of connection areas, shared testing areas, and terminal testing areas (see rejection of claim 1 above for citation of relevant areas). 
where each repeating unit comprises four connection areas and a total of four shared testing areas and terminal testing areas.
However, the courts have held that a mere duplication of components of a device is generally recognized as being within the level of ordinary skill in the art. St. Regis Paper Co. v. Bemis Co. Inc. 193 USPQ 8, 11 (7TH Cir. 1977). It has been held by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896).
Since Applicant has failed to disclose that specifying the repeating unit comprises exactly four connection areas and total of four shared testing areas and terminal testing areas provides an advantage, is used for a particular purpose, of solves a state problem, it would have been an obvious matter of design choice for one of ordinary skill in the art at time of filing to specify the number of connection areas and testing areas of Jeong to constitute where each repeating unit comprises four connection areas and a total of four shared testing areas and terminal testing areas, to serve equally well in achieving the predictable result of allowing array substrate to be tested for defects with intended number of display panels to be manufactured, than any other number of connection areas or testing areas specified.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, as applied in claims 1, 2, and 4-14 above, and in further view of Tanimoto et al., US 20090231255 A1 (hereinafter “Tanimoto”).
claim 17, Jeong discloses a display module comprising the array substrate according to claim 1 (fig. 1, fig. 2, paragraphs 5, 6, 31, 37, 43, 44, display panel with array substrate including testing areas for inspection).
Jeong does not disclose in particular that the display module further comprises: a counter substrate arranged to be opposite to the array substrate, wherein the plurality of repeating units are provided in a portion of the array substrate that does not overlap with the counter substrate.
In similar field of endeavor of display module provided with testing areas for connection of inspection signals, Tanimoto discloses a display module may comprises a counter substrate arranged to be opposite to array substrate of display module (fig. 2, paragraphs 93, 94, “The liquid crystal display panel 50 is arranged such that an active matrix substrate 51 is combined with a counter substrate 52, and a liquid crystal is injected therebetween.”) wherein an area to provide terminals for inspection and test signals are to be provided in a portion of array substrate that does not overlap with the counter substrate (paragraph 95, “In the active matrix substrate 51, a blank region 51a that does not overlap the counter substrate 52 is provided outward with respect to an edge side, adjacent to the overlapping region, of the blank region 51a. The blank region 51a includes (i) a region in which a driver DR integrally including a scanning line driver and a data line driver is to be provided, and (ii) a region in which terminals 55 through 60 to which various test signals are supplied in an illumination inspection are to be provided. The region in which the driver DR is to be provided occupies about a half of the blank region 51a that is close to the counter substrate 52.)
a counter substrate arranged to be opposite to the array substrate, wherein the plurality of repeating units are provided in a portion of the array substrate that does not overlap with the counter substrate, the result would have been predictable and would provide the benefit of allowing easy access to testing area of array substrate without blockage of counter substrate, while allowing display to house display pixel composed of material such as liquid crystal between array substrate and counter substrate, while achieving the predictable result of allow array substrate to be inspected for various defects and improve manufacturing reliability via testing areas in repeating units.
Regarding claim 19, Jeong in view of Tanimoto discloses a display panel, comprising: the display module according to claim 17 (Jeong, fig. 1, fig. 2, paragraphs 5, 6, 31, 37, 43, 44, display panel with array substrate including testing areas for inspection), and at least one drive unit coupled to the connection areas on the array substrate (see Jeong, paragraphs 33, “each of the first driving unit 120 and the second driving unit 130 may include at least one driver integrated circuit (IC) for outputting a signal for display of an image”, paragraph 43, 44, “the display panel 110 the at least one inspection pad and the at least one inspection wire formed in the peripheral areas pa1, pa1′, pa2, pa2′, etc. of the areas DR1, DR2, etc. to which the driver integrated circuits (ICs) are connected are initially formed in the substrate to be used for an inspection of a panel during a panel manufacturing process and are left after the process of manufacturing the display panel 110”, that is the plurality of connection areas is configured to be coupled to drive unit as well as being used for inspection).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tanimoto, as applied in claims 17 and 19 above, and in further view of Hwang and Takahashi et al., US 20150037914 A1 (hereinafter “Takahashi”).
Regarding claim 18, Jeong in view of Tanimoto discloses a testing method for testing the display module according to claim 17 (Jeong, paragraph 37, “the inspection is a process of identifying a state of the display panel 110, and for example, may be an aging inspection for applying an aging signal to pixels in the display panel 110 and identifying characteristics changes, states, and the like of the elements forming the pixels in the display panel 110, the first lines VL1 to VLm, and the second lines HL1 to HLn formed in the display panel 110”).

coupling a plurality of probe units to the plurality of shared testing areas on the array substrate, and transmitting testing signals to the plurality of shared testing areas.
However, it is well known that testing pads may be designed to be connected to testing probes. In similar field of endeavor of providing display module with testing areas (paragraphs 66), Hwang discloses plurality of test areas with test pads may be coupled to plurality of probe units to conduct test for display areas by transmitting test signals to the plurality of testing areas (fig. 8A-12B, paragraphs 66, 105-136, “Test signals SGT (refer to FIG. 6) are applied to the display area DA through the first test pad area VI1 and the second test pad area VI2. “, “FIG. 8A is a view showing the first test pad area VI1 shown in FIG. 3. FIG. 8B is a view showing probe pins PB of a test equipment, which contact the first test pad area VI1 shown in FIG. 8A. FIG. 8C is a flowchart showing a method of testing a display module (S10) according to an exemplary embodiment of the invention.” “The control pin PBc may apply a turn-on signal (or a turn-on voltage) to the control pad PDc. An n-th probe pin PBn may apply the test signal SGT (refer to FIG. 6) to the n-th test pad PDTn while the turn-on signal is applied to the control pad PDc. An (n−1)th probe pin PBn−1 may measure the test signal SGT (refer to FIG. 6).”)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of coupling probe units with test areas in order to send test coupling a plurality of probe units to the plurality of shared testing areas on the array substrate, and transmitting testing signals to the plurality of shared testing areas, the result would have been predicable and would allow array substrate to be inspected for various defects and improve manufacturing reliability.
Jeong in view of Tanimoto and Hwang does not disclose in particular wherein the number of probe units is half the number of connection areas on the array substrate.
However, the ratio between number of probe units and number of connection areas appears to be a difference in degree but not in kind. It has been held by the U.S. Supreme Court that a difference in degree, and not in kind, is not a patentable difference over the prior art. American Road-Mach Co. v. Pennock & Sharp Co., 164 U.S. 26, 38 (1896). Furthermore, in similar field of testing method for manufactured apparatus, Takahashi discloses (paragraph 99): “The number of probes 421 provided on the probe card 420 is not specifically limited … the number of probes 421 provided on the probe card 420 may be set in such a way as to be able to test half of the memory chips M1 on the wafer W1 at once, and the entire region of one wafer W1 may be tested by performing touch-down (or an operation of putting needles onto the test pads TP1) twice”.
Since Applicant has failed to disclose that specifying the number of probe units to be exactly half the number of connection areas on the array substrate provides an advantage, is used for a particular purpose, of solves a state problem, it would have been an obvious matter of design choice for one of ordinary skill in the art at time of wherein the number of probe units is half the number of connection areas on the array substrate, the result would have been predictable and would serve equally well in achieving the function of allowing array substrate to be tested for defects by coupling testing areas with testing probes, than any other number of configurable probe unit with different number of probe pins or different testing order/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PEIJIE SHEN/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694